779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.MICHAEL D. STEVENS, Defendant-Appellant.
85-3562
United States Court of Appeals, Sixth Circuit.
10/3/85

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  MARTIN, CONTIE and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of the response to this Court's show cause order.


2
It appears from the record that the final order was entered June 11, 1985.  The notice of appeal filed on July 10, 1985, was 19 days late.  Rules 4(b) and 26(a), Federal Rules of Appellate Procedure.  A motion for extension of time was filed in the district court on August 26, 1985, and denied on August 27, 1985.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(a)(1), Rules of the Sixth Circuit.